Cite as: 591 U. S. ____ (2020)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 20A32
                         _________________


     LEZMOND C. MITCHELL v. UNITED STATES
                 ON APPLICATION FOR STAY
                       [August 25, 2020]

   The application for stay of execution of sentence of death
presented to JUSTICE KAGAN and by her referred to the
Court is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of the application for stay.
   The Federal Death Penalty Act of 1994 (FDPA) requires
that the Federal Government implement death sentences
“in the manner prescribed by the law of the State in which
the sentence is imposed.” 18 U. S. C. §3596(a). Considera-
ble uncertainty exists about the scope of this provision. In
the most detailed analysis provided by a lower court to date,
three judges offered three different views on how to define
the “manner” of implementing a death sentence and where
to locate the relevant “law of the State.” See In re Federal
Bureau of Prisons’ Execution Protocol Cases, 955 F. 3d 106,
108 (CADC 2020) (per curiam) (“Each member of the panel
takes a different view of what the FDPA requires”). Thus
far, this Court has declined to provide definitive guidance
on these important questions. See Barr v. Roane, 589 U. S.
___ (2019) (application for stay or vacatur denied); Bour-
geois v. Barr, ante, p. ___ (cert. denied).
   Because these questions are not adequately presented for
our review in the pending case, I agree with this Court’s
decision to deny a stay. Here, the Ninth Circuit did not
need to resolve the key issue on which the D. C. Circuit
panel split because it assumed an answer favorable to
2               MITCHELL v. UNITED STATES

                  Statement of SOTOMAYOR, J.

Mitchell and still denied relief. See United States v. Mitch-
ell, ___ F. 3d ___, ___–___ (CA9 2020) (per curiam). This
case, therefore, does not turn on the question most in need
of this Court’s guidance: whether the “manner prescribed
by the law of the State” includes procedures set forth in a
state agency’s execution protocol. But with additional fed-
eral executions scheduled in the coming months, the im-
portance of clarifying the FDPA’s meaning remains. I be-
lieve that this Court should address this issue in an
appropriate case.